Title: April 16. Jeudi.
From: Adams, John
To: 


       Dr. F. is reported to speak French very well, but I find upon attending to him that he does not speak it Grammatically, and indeed upon enquiring, he confesses that he is wholly inattentive to the Grammar. His Pronunciation too, upon which the French Gentlemen and Ladies compliment him, and which he seems to think is pretty well, I am sure is very far from being exact.
       Indeed Dr. Franklin’s Knowledge of French, at least his Faculty of speaking it, may be said to have begun with his Embassy to this Court. ... He told me that when he was in France before, Sir John Pringle was with him, and did all his Conversation for him as Interpreter, and that he understood and spoke French with great Difficulty, untill he came here last, altho he read it.
       Dined, at Mr. La Fretés. The Magnificence of the House, Garden and Furniture is astonishing. Saw here an History of the Revolution in Russia in the Year 1762.
       This Family are fond of Paintings. They have a Variety of exquisite Pieces, particularly a Storm and a Calm.
      